Judgment, Supreme Court, Bronx County (Richard Price, J), rendered June 25, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5Va to 11 years, unanimously affirmed.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged remarks generally constituted fair comment on the evidence and reasonable inferences to be drawn therefrom, made in response to defense arguments, and that the summation did not shift the burden of proof or deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Contrary to defendant’s present assertion, the defense summation was not limited to a claim of mistaken identity, but also included attacks on the officers’ credibility, to which the People were entitled to respond.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.B, Williams, Friedman and Gonzalez, JJ.